Exhibit 10.1



CONSENT AGREEMENT

This CONSENT AGREEMENT (this "Consent") is entered into as of May 25, 2006 among
CELLSTAR CORPORATION, a Delaware corporation ("Parent"), each of Parent's
Subsidiaries signatory hereto (together with Parent, each an individual
"Borrower"; and collectively, the "Borrowers"), the Lenders (as defined below)
signatory hereto, and WELLS FARGO FOOTHILL, INC., a California corporation, in
its capacity as administrative agent (the "Agent") for the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrowers, the financial institutions signatory thereto (the
"Lenders") and the Agent have entered into that certain Amended and Restated
Loan and Security Agreement dated as of March 31, 2006 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
"Loan Agreement"), pursuant to which the Lenders have agreed to make loans and
other financial accommodations to the Borrowers from time to time;

WHEREAS, the Borrowers have requested that the Agent and Lenders waive
restrictions contained in the Loan Agreement to the extent required to permit
the Borrowers and their respective Subsidiaries to (i) complete the assignments
of intercompany receivables owed by Celular Express S.A. de C.V., a company
organized under the laws of the Republic of Mexico "CELEX"), and other related
transactions contemplated in the Assignment Agreement attached hereto as Exhibit
A (the "Assignment Agreement"), (ii) complete the assignments of intercompany
receivables owed by CellStar Mexico S.A. de C.V., a company organized under the
laws of the Republic of Mexico ("CellStar Mexico), and (iii) adopt and commence
with a plan of voluntary dissolution (the "Plan") whereby CellStar International
Corporation/Asia, a Delaware corporation ("CICA") will discontinue its
operations and distribute its assets in final liquidation to National Auto
Center, Inc., a Delaware corporation ("NAC"), subject to the terms and
conditions contained in Section 7.3 (Restrictions on Fundamental Changes)
(collectively, the "Transaction"); and `

WHEREAS, Agent and the Required Lenders have agreed to consent to the
Transaction on the terms and conditions provided herein;

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree that all capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement and further agree as follows:

Consent to Transaction

. The Agent and the Lenders hereby waive restrictions contained in the Loan
Agreement to the extent required to permit the Transaction so long as the
following conditions are satisfied: (a) after giving effect to this Consent, no
Default or Event of Default then exists or would be caused thereby, (b) no cash
or Cash Equivalents will be transferred in connection with the Transaction, (c)
the aggregate principal amount of intercompany receivables assigned and
converted to equity pursuant to the Assignment Agreement does not exceed
$10,600,000, (d) 65% of the Stock received by Audiomex Export Corp., a Texas
corporation ("
Audiomex
"), in connection with the its capital contribution of intercompany receivables
to CELEX, shall be pledged to the Agent pursuant to a Stock Pledge Agreement, in
form and substance satisfactory to the Agent, and the Borrowers shall deliver
such other documents, opinions and other instruments in connection therewith as
the Agent may reasonably request, (e) the assignment agreement executed in
connection with the assignment of intercompany receivables owing by CellStar
Mexico ("CellStar Mexico Receivables") shall be in form and substance
satisfactory to the Agent, (f) the aggregate principal amount of CellStar Mexico
Receivables assigned, converted to equity and/or forgiven shall not exceed
$25,000,000 and (g) any Stock issued pursuant the assignment of the CellStar
Mexico Receivables shall be pledged to the Agent in accordance with the terms
and conditions of the Loan Agreement pursuant to a Stock Pledge Agreement, in
form and substance satisfactory to the Agent, and the Borrowers shall deliver
such other documents, opinions and other instruments in connection therewith as
the Agent may reasonably request.



No Other Consents or Waivers
. Except as set forth in Section 1 above, the execution, delivery and
effectiveness of this Consent shall not operate as a waiver of any right, power
or remedy of the Agent or the Lenders under the Loan Agreement or any of the
other Loan Documents, nor constitute a waiver of any provision of the Loan
Agreement or any of the other Loan Documents. Except for the consents and
waivers set forth above, the text of the Loan Agreement and all other Loan
Documents shall remain unchanged and in full force and effect and each Borrower
hereby ratifies and confirms its obligations thereunder. This Consent shall not
constitute a modification of the Loan Agreement or a course of dealing with the
Agent or the Lenders at variance with the Loan Agreement such as to require
further notice by the Agent or the Lenders to require strict compliance with the
terms of the Loan Agreement and the other Loan Documents in the future, except
as expressly set forth herein. Each Borrower acknowledges and expressly agrees
that the Agent and the Lenders reserve the right to, and do in fact, require
strict compliance with all terms and provisions of the Loan Agreement and the
other Loan Documents. The Borrowers have no knowledge of any challenge to the
Agent's or any Lenders' claims arising under the Loan Documents, or to the
effectiveness of the Loan Documents.
Conditions Precedent to Effectiveness
. This Consent shall become effective as of the date hereof when, and only when,
the Agent shall have received each of the following:
 a. fully executed and delivered counterparts of this Consent by the Borrowers,
    the Required Lenders and the Agent; and
 b. such other information, documents, instruments or approvals as the Agent or
    the Agent's counsel may reasonably require.

Representations and Warranties of Borrowers
. Each Borrower represents and warrants to the Agent and the Lenders as follows:
 a. Each Borrower is a corporation or limited partnership organized or formed,
    as the case may be, validly existing and in good standing under the laws of
    the jurisdiction indicated on the signature pages hereto and in all other
    jurisdictions in which the failure to be so qualified reasonably could be
    expected to constitute a Material Adverse Change;
 b. The execution, delivery, and performance by each Borrower of this Consent
    are within such Borrower's corporate or partnership authority, have been
    duly authorized by all necessary corporate or partnership action and do not
    and will not (i) violate any provision of federal, state, or local law or
    regulation applicable to such Borrower, the Governing Documents of any
    Borrower, or any order, judgment, or decree of any court or other
    Governmental Authority binding on any Borrower, (ii) conflict with, result
    in a breach of, or constitute (with due notice or lapse of time or both) a
    default under any material contractual obligation of any Borrower, (iii)
    result in or require the creation or imposition of any Lien of any nature
    whatsoever upon any properties or assets of any Borrower, other than
    Permitted Liens, or (iv) require any approval of any Borrower's
    shareholders, partners, or members or any approval or consent of any Person
    under any material contractual obligation of any Borrower;
 c. The execution, delivery, and performance by each Borrower of this Consent
    and the Assignment Agreement (as applicable) do not and will not require any
    registration with, consent, or approval of, or notice to, or other action
    with or by, any Governmental Authority or other Person;
 d. This Consent and all other documents contemplated hereby, when executed and
    delivered by each Borrower will be the legally valid and binding obligations
    of such Borrower, enforceable against each Borrower in accordance with their
    respective terms, except as enforcement may be limited by equitable
    principles or by bankruptcy, insolvency, reorganization, moratorium, or
    similar laws relating to or limiting creditors' rights generally; and
 e. No Default or Event of Default is existing.

Counterparts
. This Consent may be executed in multiple counterparts, each of which shall be
deemed to be an original and all of which, taken together, shall constitute one
and the same agreement. In proving this Consent in any judicial proceedings, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom such enforcement is sought. Delivery of a
signature page hereto by facsimile transmission or by e-mail transmission of an
adobe file format document (also known as a PDF file) shall be as effective as
delivery of a manually executed counterpart hereof.
Costs, Expenses and Taxes
. The Borrowers agree to pay on demand all reasonable costs and expenses in
connection with the preparation, execution, and delivery of this Consent and the
other instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities hereunder and thereunder.
Governing Law
. This Consent shall be deemed to be made pursuant to the laws of the State of
Georgia with respect to agreements made and to be performed wholly in the State
of Georgia, and shall be construed, interpreted, performed and enforced in
accordance therewith, without reference to the conflict or choice of laws
provisions thereof.
Loan Document
. This Consent shall be deemed to be a Loan Document for all purposes.

[Signature pages follow]

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Consent
as of the day and year first written above.

BORROWERS: CELLSTAR CORPORATION

, a Delaware corporation



By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

CELLSTAR, LTD.

, a Texas limited partnership



By: National Auto Center, Inc., its General Partner

By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

NATIONAL AUTO CENTER, INC.

, a Delaware corporation



By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

CELLSTAR FINANCO, INC.

, a Delaware corporation



By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

 

CELLSTAR INTERNATIONAL CORPORATION/SA, a Delaware corporation

By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

CELLSTAR FULFILLMENT, INC.

, a Delaware corporation



By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

CELLSTAR INTERNATIONAL CORPORATION/ASIA

, a Delaware corporation



By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

AUDIOMEX EXPORT CORP.

, a Texas corporation



By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

NAC HOLDINGS, INC., a Nevada corporation

By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: President

CELLSTAR FULFILLMENT LTD.

, a Texas limited partnership



By: CellStar Fulfillment, Inc., its General Partner

By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

AGENT AND LENDERS: WELLS FARGO FOOTHILL, INC., a California corporation, as
Agent and as a Lender



By: /s/ Robert Bernier

Name: Robert Bernier

Title: VP

BANK OF AMERICA, N.A. (successor to Fleet Capital Corporation)

, as a Lender





By: /s/ H. Michael Wills

Name: H. Michael Wills

Title: Senior Vice President

TEXTRON FINANCIAL CORPORATION

, as a Lender





By: /s/ Stuart A. Hall

Name: Stuart A. Hall

Title: Senior Account Executive